Title: To Benjamin Franklin from Thomas Oliver, 8 October 1779
From: Oliver, Thomas
To: Franklin, Benjamin


Dear Sir/London 8th Octr. 1779
Notwithstanding I have not the honor of a personal acquaintance with you. I am no stranger to the Rank you hold in Europe.
I pray the favor to introduce myself to you by this Letter. You are acquainted with the Capture of the Island of Grenada, & its Dependencies: and with the Terms that Monsieur Le Compte de Durat has been pleased to lay the Inhabitants and Absentees under. It does not become me to remark now upon them. But such is the situation of Proprietors of Estates there, absolutely paid for; that if the Court of Versailles, will not relax the proclamations of Monsieur Le Compte, the concerned must materially suffer. My Brother Mr Richd Oliver, and my particular Friends Mr Wm. Smith & Mr. Tooke are very much interested in that Island. But the property They hold there, is totally unincumber’d with any Debts in the Island, or to any, to Subjects of the King of France, or united States of Holland. This being their case, I take the liberty to write to you in their behalf; & to solicit (if not repugnant to yr. other great concerns) your Interest in their favor. As I am so nearly connected with the late Alderman Oliver, I trust that may be my apology for this Letter. I am Dr Sir Your most obed. humb Serv.
Thos. Oliver
 
Addressed: A Monsr. / Mons. F / a Passy, / pres de Paris.
Notation: Thomas Oliver 8 Oct 79
